Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
Response to Amendment
In the amendment filed on February 8, 2021, the following has occurred: claim(s) 2, 4, and 22 have been amended and claim(s) 3 have been deleted. Now, claim(s) 2, 4-10, 21-22, and 26-31 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
•	“an operation unit”, “a pulse restoring unit”, “a communication unit”, “the pulse restoring unit” and “the vibrating portion being configured to vibrate” in claim 2
“vibrating portion” in claim 4
“the pulse restoring unit” in claim 5
“a display unit”, “the communication unit”, and “the display unit” in claim 6
“the communication unit” and “the display unit” in claim 7
“the display unit” in claim 8
“the communication unit” in claim 10
“a communication unit” and “a physiological sign information acquiring unit” in claim 21
“the physiological sign acquiring unit” in claim 26
“the physiological sing information acquiring unit” in claim 28
“the physiological sign information acquiring unit” and “an image acquiring unit” in claim 29
“the image acquiring unit” in claim 30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-6, 10, 21-22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hresko et al. (U.S. Patent Pre-Grant Publication No. 2017/0296056) in view of Scheffler (U.S. Patent Pre-Grant Publication No. 2015/0339570) in further view of Dunko (U.S. Patent Pre-Grant Publication No. 2012/0223823).
As per independent claim 2, Hresko teaches a telemedicine device, communicated with a telemedicine information acquiring device, the telemedicine device comprising: a communication unit and an operation unit, the communication unit being configured to 
While Hresko teaches a device as described above, Hresko may not explicitly teach that the pulse restoring unit is further configured to restore the pulse signal, so as to simulate pulse of the patient.
Scheffler teaches a device wherein the pulse restoring unit is further configured to restore the pulse signal, so as to simulate pulse of the patient (See Paragraphs [0402]-[0404]: Artificial skin can be used as an output device to display the inputted converted image data, which the Examiner is interpreting the moving image to encompass a simulated pulse.). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize artificial skin as a touch region output of Scheffler to allow a physician to feel the subject's pulse to the device of Hresko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hresko with Scheffler with the motivation of improving insight into human functions (See Description of Related Art of Scheffler in Paragraph [0004]).
While Hresko/Scheffler teaches the device as described above, Hresko/Scheffler may not explicitly teach wherein the pulse restoring unit includes a vibrating portion, the vibrating portion is configured to vibrate according to the received pulse signal, so as to simulate beating of the pulse of the patient.
Dunko teaches a device wherein the pulse restoring unit includes a vibrating portion, the vibrating portion is configured to vibrate according to the received pulse signal, so as to simulate beating of the pulse of the patient (See Paragraph [0032]: A haptic device generates pulses that mimic the current heartbeat of the first individual and that the “pulse” can be haptically generated heartbeats of a representative frequency and amplitude.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Hresko/Scheffler to include the pulse restoring unit includes a vibrating portion, the 
As per claim 5, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko further teaches the pulse restoring unit (See Paragraph [0056]: The electrodes are capable of delivering a therapeutic response in response to receiving a cardiac signal.), Hresko may not explicitly teach wherein the pulse restoring unit further includes a touch region, the touch region being provided with artificial human skin.
Scheffler teaches a device wherein the pulse restoring unit further includes a touch region, the touch region being provided with artificial human skin (See Paragraph [0404]: a moving image output device such as artificial skin can be used to output a signal.). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize artificial skin as a touch region output of Scheffler to manufacture another suitable output to the device of Hresko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hresko with Scheffler with the motivation of improving insight into human functions (See Description of Related Art of Scheffler in Paragraph [0004]).
As per claim 6, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko further teaches a device that has a display unit, the communication unit receiving the pulse information of the patient from the telemedicine information acquiring device, and the display unit being configured to display a waveform diagram of the pulse information in the physiological sign information (See Paragraph [0062]: a patient's ECG data can be sent to a 
As per claim 10, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko further teaches a device further comprising a speaker, the communication unit being further configured to receive sound information of the patient from the telemedicine information acquiring device, and the speaker being configured to output the sound information (See Paragraph [0049]: the controller includes a speaker to communicate information to the patient or caregiver and the patient interface pod can include a microphone for voice input.).
As per claim 21, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko further teaches a system, comprising a telemedicine information acquiring device (See Paragraph [0040]: An ambulatory medical device.); the telemedicine information acquiring device, communicated with the telemedicine device, and the telemedicine information acquiring device including a communication unit and a physiological sign information acquiring unit (See Paragraph [0051]: describes the communication between the controller and the mobile remote computing device. The Examiner is interpreting this to encompass the system of  the two devices that has been further rejected  above under Hresko.);  the physiological sign information acquiring unit being configured to acquire physiological sign information of the patient (See Paragraph [0056]: the sensor interface can be coupled to any one or combination of sensors to receive a signal indicative a physiological sign condition of the patient, while the therapy delivery interface can be coupled to one more electrodes to provide therapeutic treatments to the patient in response to physiological information.); and the communication unit being configured to communicate with the telemedicine device, and transmit the physiological sign information to 
As per independent claim 22, Hresko teaches a telemedicine method, comprising: acquiring physiological sign information of a patient by a telemedicine information acquiring device (See Paragraph [0056]: the sensor interface can be coupled to any one or combination of sensors to receive a signal indicative a physiological sign condition of the patient, while the therapy delivery interface can be coupled to one more electrodes to provide therapeutic treatments to the patient in response to physiological information.); transmitting the physiological sign information to a telemedicine device by the telemedicine information acquiring device (See Paragraph [0057]: The data communications interface is configured to communicate with a remote system or other electronic device with the controller over a network.); receiving the physiological sign information by the telemedicine device (See Paragraph [0056]: the controller acquires the data to be delivered to other devices that are present in the system.); and restoring the received physiological sign information by the telemedicine device (See Paragraph [0056]: The Examiner is interpreting the therapy delivery interface use of the electrodes that are capable of defibrillation, pacing, or TENS to encompass a pulse restoring unit since the controller possesses a cardiac event detector which could receive a pulse signal to indicate a cardiac event.), wherein the physiological sign information comprises pulse information (See Paragraph [0056]: The Examiner is interpreting the therapy  delivery  interface  use of  the electrodes  that are capable of defibrillation, pacing, or TENS to encompass a pulse restoring unit since the controller possesses a cardiac event detector which could receive a pulse signal to indicate a cardiac event.), the acquiring physiological sign information of a patient by a 
While Hresko discloses a method that possesses a pulse restoring unit, Hresko may not explicitly teach that the restoring the received pulse signal by the telemedicine device to simulate pulse of the patient.
Scheffler teaches a method that the restoring the received pulse signal by the telemedicine device to simulate pulse of the patient (Scheffler See Paragraphs [0402]-[0404]: Artificial skin can be used as an output device to display the inputted converted image data, which the Examiner is interpreting the moving image to encompass a simulated pulse.). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize artificial skin as a touch region output of Scheffler to allow a physician to feel the subject's pulse to the device of Hresko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hresko with Scheffler with the motivation improving insight into human functions (See Description of Related Art of Scheffler in Paragraph [0004]).
While Hresko/Scheffler discloses the method as described above, Hresko/Scheffler may not explicitly teach the restoring the received pulse signal by the telemedicine device to simulate pulse of the patient comprises: vibrating according to the received pulse signal, so as to simulate beating of the pulse of the patient.
Dunko teaches a method for the restoring the received pulse signal by the telemedicine device to simulate pulse of the patient comprises: vibrating according to the received pulse signal, so as to simulate beating of the pulse of the patient (See Paragraph [0032]: A haptic device generates pulses that mimic the current heartbeat of the first individual and that the .
Claims 4, 7-9, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hresko et al. (U.S. Patent Pre-Grant Publication No. 2017/0296056) in view of Scheffler (U.S. Patent Pre-Grant Publication No. 2015/0339570) in view of Dunko (U.S. Patent Pre-Grant Publication No. 2012/0223823) in further view of Goodall et al. (U.S. Patent Pre-Grant Publication No. 2017/0156662).
As per claim 4, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko/Scheffler/Dunko may not explicitly teach wherein the vibrating portion is a Micro Electro Mechanical Systems based vibration sensor.
Goodall teaches a device wherein the vibrating portion is a Micro Electro Mechanical Systems based vibration sensor (See Paragraph [0279]: the components can be an "electro­ mechanical system" coupled with a transducer that can be a MEMS.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Hresko/Scheffler/Dunko to include a specific vibration sensor as taught by Goodall. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hresko/Scheffler/Dunko with Goodall with the motivation of 
As per claim 7, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko further teaches the communication unit receiving physiological sign information from the telemedicine information acquiring device, and the display unit to display (See Paragraph [0057]: the data communications interface is configured to facilitate the communication of data and information over a data communications network between the controller and one or more devices or entities over a network. See Paragraph [0058]: user interface to encompass display unit.). Hresko/Scheffler/Dunko may not explicitly teach a body feature image is the physiological sign information and is displayed on the display unit.
Goodall teaches a device wherein the physiological sign information includes a body feature image, the communication unit being further configured to receive the body feature image of the patient from the telemedicine information acquiring device, and the display unit being configured to display the body feature image (See Paragraph [0084]: a camera or a motion capture system may monitor the position of the epidermal electronics device. This information can be collected in differing ways and communicated to the main device.). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize cameras and a motion capture system of Goodall to enhance the diversity of data gathering to the device of Hresko/Scheffler/Dunko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hresko/Scheffler/Dunko with Goodall with the motivation of improving monitoring individual subjects and facilitating a motion regimen of the individual suspect (See Abstract of Goodall).
As per claim 8, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above and Hresko/Scheffler/Dunko/Goodall of claim 7 as described above. Hresko further teaches a device wherein the display unit includes a first display region and a second display region, the first display region being configured to display an overall image of the body feature image, and the second display region being configured to display an enlarged image of at least a part of the body feature image (See Paragraph [0083]: a user interface of a medical device may include a predetermined set of inactive screens displayed to the patient or technician, since there may be multiple screens required during a diagnostic test the user can flip between screens by using a user command. The screens can show material that is part of the session and with the teachings of Goodall body feature images can be displayed.).
As per claim 8, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above and Hresko/Scheffler/Dunko/Goodall of claims 7-8 as described above. Hresko further teaches wherein the operation unit further includes a function switching device, the function switching device switching contents displayed by the first display region and the second display region according to a user instruction (See Paragraph [0075]: the display screen can be touch sensitive so the user can switch between screens by using their finger or an object.).
As per claim 29, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko/Scheffler/Dunko may not explicitly teach wherein the physiological sign information acquiring unit includes an image acquiring unit, the image acquiring unit being configured to acquire a body feature image of the patient.
Goodall teaches a device wherein the physiological sign information acquiring unit includes an image acquiring unit, the image acquiring unit being configured to acquire a body feature image  of  the patient  (See Paragraph  [0084]: a camera or a motion capture system may 
As per claim 30, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above and Hresko/Scheffler/Dunko/Goodall teaches the device of claim 29 as described above. Hresko/Scheffler/Dunko may not explicitly teach wherein the image acquiring unit includes a first camera and a second camera, the first camera being used for acquiring a half body or a whole  body  image  of  the  patient, and  the second camera being used for acquiring an image of a first part of the body of the patient.
Goodall teaches a device wherein the image acquiring unit includes  a first camera and a second camera, the first camera being used for  acquiring  a half  body or a  whole body image of the patient, and the second camera being used for acquiring an image of a first part of the body of the patient (See Paragraph [0115]: one or more external sensing devices can be used to monitor the sensor position or to update a human model, which the Examiner is interpreting the multiple possibility of external sensing devices to encompass a first and second camera, which can be configured to take different types of images.). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize cameras and a motion capture system of Goodall to enhance the diversity of data gathering to the device of Hresko/Scheffler/Dunko. One .
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hresko et al. (U.S. Patent Pre-Grant Publication No. 2017/0296056) in view of Scheffler (U.S. Patent Pre-Grant Publication No. 2015/0339570) in view of Dunko (U.S. Patent Pre-Grant Publication No. 2012/0223823) in further view of Schwarz et al. (U.S. Patent Pre-Grant Publication No. 2018/0036531).
As per claim 26, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko further teaches wherein the physiological sign acquiring unit (See Paragraph [0056]: the sensor interface can be coupled to any one or combination of sensors to receive a signal indicative a physiological sign condition of the patient, while the therapy delivery interface can be coupled to one more electrodes to provide therapeutic treatments to the patient in response to physiological information.). Hresko/Scheffler/Dunko may not explicitly teach that the physiological sign acquiring unit includes a physical sign detecting sleeve, for being worn on a limb of the patient and acquiring pulse information of the patient.
Schwarz teaches  a device  wherein  the physiological  sign acquiring  unit includes a physical sign detecting sleeve, for being worn on a limb of the  patient and acquiring pulse information of the patient (See Paragraph [0115]: an apparel piece which has two over sleeves that are interconnected via the back, that possess pulse  units  with electrodes.). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an apparel item of Schwarz to isolate a certain limb for physiological information collection to the 
As per claim 27, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above and Hresko/Scheffler/Dunko/Schwarz teaches the device of claim 26 as described above. Hresko further teaches wherein the physical sign detecting sleeve includes a signal amplifier, configured to amplify a pulse signal indicating the pulse information (See Paragraph [0047]: the sensing electrodes are configured to detect one or more cardiac signals and the connection pod includes a signal processor that can amplify, filter, and digitize these cardiac signals. The detecting sleeve is being interpreted as any component able to be placed on a patient's body.).
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hresko et al. (U.S. Patent Pre-Grant Publication No. 2017/0296056) in view of Scheffler (U.S. Patent Pre-Grant Publication No. 2015/0339570) in view of Dunko (U.S. Patent Pre-Grant Publication No. 2012/0223823) in further view of Flitsch et al. (U.S. Patent Pre-Grant Publication No. 2017/0020441).
As per claim 28, Hresko/Scheffler/Dunko teaches the device of claim 2 as described above. Hresko further teaches the physiological sign information acquiring unit (See Paragraph [0056]: the sensor interface can be coupled to any one or combination of sensors to receive a signal indicative a physiological sign condition of the patient, while the therapy delivery interface can be coupled to one more electrodes to provide therapeutic treatments to the patient in response to physiological information.), Hresko/Scheffler/Dunko may not explicitly teach 
Flitsch teaches a device wherein the physiological sign information acquiring unit further includes a fingerprint identifying unit, configured to acquire fingerprint information of the patient (See Paragraph [0145]: a biomedical device can analyze finger prints for the utilization of identification or security aspects.). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize fingerprint identification of Flitsch to add another layer of identification to the device of Hresko/Scheffler/Dunko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hresko/Scheffler/Dunko with Flitsch with the motivation of improving the link between users and their personalized information (See Background of Flitsch in Paragraph [0006]).
	

Response to Arguments
In the Remarks filed on February 8, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Hresko/Scheffler do not teach or suggest amended claimed portion of claim 2, “the vibrating portion is configured to vibrate according to the received pulse signal, so as to simulate beating of the pulse of the patient”; (2) Scheffler does not disclose that the image data can be the pulse information of the patient, in addition, Scheffler also does not disclose that the artificial skin can be used to simulate the pulse of the patient. Moreover, Scheffler does not disclose the technical features "the pulse restoring unit includes a vibrating portion, the vibrating portion is configured to vibrate according to the received pulse signal, so as to simulate beating of the pulse of the patient" in the pending application; and (3) Goodall does not disclose that the vibration stimulator 3914 can vibrate according to the pulse signal, and also does not disclose that     the vibration stimulator 3914 can achieve to simulate the beating of the pulse of a patient.
In response to argument (1), the Examiner agrees with the Applicant. However, the Examiner has added Dunko (U.S. Patent Pre-Grant Publication No. 2012/0223823) to be combined with Hresko/Scheffler to meet the deficiencies of Hresko/Scheffler. Dunko discloses a haptic device that the Examiner has interpreted to encompass “the vibrating portion is configured to vibrate according to the received pulse signal, so as to simulate beating of the pulse of the patient” (See Paragraph [0032]: A haptic device generates pulses that mimic the current heartbeat of the first individual and that the “pulse” can be haptically generated 
In response to argument (2), the Examiner agrees with the Applicant. However, the Examiner has supplemented Dunko to be combined with Hresko/Scheffler. The haptic device of Dunko when combined with Hresko/Scheffler would encompass the recited claimed portion of  "the pulse restoring unit includes a vibrating portion, the vibrating portion is configured to vibrate according to the received pulse signal, so as  to simulate beating of the pulse of the patient" as the haptic of Dunko is able to generates pulses that mimic the current heartbeat of the first individual and that this generation of the first individual’s pulse, when combined with the artificial skin of Scheffler to encompass the recited claimed portion. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (3), the Examiner agrees with the Applicant. However, the Examiner has supplemented Dunko to be combined with Hresko/Scheffler and so also combined with Goodall. As discussed above and has been rejected above in the 35 U.S.C. 103 rejection(s) section, the Examiner has interpreted Hresko/Scheffler/Dunko combination to encompass the vibration simulator. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Razoumov et al. (U.S. Pre-Grant Patent Publication No. 2012/0139731), describes a system and method for wirelessly monitoring a subject during physical activities, Yu et al. (U.S. Pre-Grant Patent Publication No. 2018/0116597), describes a system for receiving physiological information that is able to detect features and calculate a physiological sign of the subject, and Abo-Fahad et al. ("A Wireless Emergency Telemedicine System for Patients Monitoring and Diagnosis"), describes a system that collects and evaluates multiple vital signs, long-term healthcare, and a cellular connection to a medical center.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626